DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The rejection of record below does not teach use a curved cover glass with holes with a flat portion and an antifouling film at least of the curved portion in combination with the other limitations of claims 39-42. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-38, 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 6,749,926) in view of Pike (U.S. 4,319,907) further in view of Mihara et al. (U.S. 8,716,361 B2).
     Yoshizawa teaches glass sheets for use as automobile windshields and windows, which have complex compound curvatures (abstract, Figures 1-4, column 1, lines 10-50).  The radius of curvature along the long axis of the glass sheet may be between 500 mm and 5,000 mm (col. 9, lines 30-50).  Holes may be placed in the perimeter of the sheets (Figure 5).  The sheet may have a flat portion and a curved portion (Figure 14b).  Pike teaches a method of molding and shaping a sheet that has through holes so as to preserve the through holes (abstract).  Mihara teaches the use of antifouling film on a glass windshield in order to prevent dirt and other debris from sticking to the windshield . 

Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
     Applicant argues that the combination of Yoshizawa in view of Pike further in view of Mihara et al. does not teach a flat portion of the sheet or provide motivation to have an antifouling film in the curved portion with the holes because the holes are used to attach the window to the vehicle.  A sheet with a flat portion is shown in Figure 14b of Yoshizawa as noted in the rejection above.  It would have been obvious to one of ordinary skill in the art to have coated the entire sheet of the combination with an antifouling film to prevent fouling of the window as it is raised and lowered through the door window gasket.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783